UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_____________________________________
                                      )
ABDUL LOVE,                           )
                                      )
                 Plaintiff,           )
      v.                              )                           Civil Action No. 12-1046 (KBJ)
                                      )
UNITED STATES DEPARTMENT OF           )
HOMELAND SECURITY,                    )
                                      )
                 Defendant.           )
_____________________________________ )


                                    MEMORANDUM OPINION

          Plaintiff brings this action under the Freedom of Information Act (“FOIA”), see

5 U.S.C. § 552, against the United States Department of Homeland Security (“DHS”),

seeking records maintained by the United States Secret Service (“Secret Service” or

“Agency”), a component of the DHS. This matter is before the Court on Defendant’s

Motion for Summary Judgment [ECF No. 17]. For the reasons discussed below, the

motion will be GRANTED.


                                          I. BACKGROUND

          Plaintiff was arrested on October 5, 2005, in Waukegan, Illinois, and was

charged with possession with intent to deliver cocaine. (Compl. ¶ 6.) 1 According to the

Waukegan police, officers had observed Plaintiff’s vehicle speeding, and after stopping

Plaintiff’s car, the officers spotted what was later determined to be approximately two

and a half kilograms of cocaine in plain view. (Compl., Ex. B, “Motion to Reconsider

1
    Two paragraphs in the complaint are designated number 6; this reference is to the second paragraph 6.

                                                     1
Ruling on Def.’s Mot. For Supp. Discovery” at 3; Ex. H, “Pl.’s Letter to the Honorable

Fred Foreman dated July 4, 2008” at 1-2.)

        During the pretrial process, Plaintiff vigorously disputed the officers’ account.

(Compl., Ex. H, at 1.) He maintained that he had not committed any traffic violations;

rather, the police had specifically targeted him for a warrantless vehicle search based on

information that one of Plaintiff’s acquaintances, Silas Peppel, most likely had given to

them prior to the traffic stop. (Id.; Compl., Ex. A, “Motion for Supp. Discovery,” at 1.)

Through discovery and by subpoena, Plaintiff sought to prove that Peppel was a police
informant who had not only alerted officers to the presence of drugs in Plaintiff’s

vehicle, but had set Plaintiff up to commit the drug offense in order to mitigate Peppel’s

own punishment for a counterfeiting ring in which both Peppel and Plaintiff had

previously been implicated. (Compl. ¶¶ 7, 12; see also Compl., Ex. D, “Carbondale

Police Department Investigations Supplement” at 4 (page number designated by the

Court); Ex. H, at 1-2.) 2 Ultimately, Plaintiff’s pretrial requests and arguments were

unavailing; he was convicted of the drug offense on July 15, 2009. (Compl. ¶ 11). But

presumably to prove his theory right, Plaintiff continued his quest to obtain law

enforcement records regarding the circumstances surrounding his narcotics arrest. (See

Compl., Ex. H, at 2 (“I know that [Peppel] was in contact with the police or some other

law enforcement agency. I know that if I was given the opportunity to cross-reference

his old cell phone number . . . against the records of the other officers[,] I am positive I

can prove my point.”)



2
  Plaintiff filed a motion for discovery of information regarding Peppel prior to trial (Compl. ¶ 7; id.,
Ex. A, “Motion for Supp. Discovery”), but the State objected, asserting that “[t]here is no reference to
the individual names Sylas in the People’s discovery . . .; no individual named Silas or Sylas is listed
on the State’s list of witnesses to be called at trial[,]” and “[t]here is no mention in the police reports of
a confidential informant.” (Id., Ex. B, at 3.) Plaintiff also subpoenaed Peppel to testify at his criminal
trial, but the trial court purportedly quashed the subpoena after in camera review of an affidavit that
Peppel submitted under seal as well as a sealed memorandum from the Waukegan police department.
(Compl. ¶¶ 9-11.)

                                                      2
                A. Plaintiff’s Records Requests

        On November 23, 2009, Plaintiff obtained a report dated May 13, 2005, from the

Carbondale, Illinois Police Department. (Compl. ¶ 12; see also id., Ex. D.) 3 The

report detailed a Carbondale police investigation of a local counterfeiting operation,

designated case # 20050424008, in which Peppel and Plaintiff were both identified.

(Compl. Ex. D., at 3.) The report states that investigators interviewed Peppel and that,

during the interview, Peppel indicated “that he wanted to talk to the Secret Service.”

(Id.) The investigating Carbondale police officer concluded the report by stating: “I

contacted Paul Foster, United States Secret Service Agent. Foster told me that he

would take over the case and investigate it. I provided Agent Foster with a copy of the

materials of my investigation.” (Id. at 4 (emphasis added).)

        On May 18, 2010, Plaintiff submitted to the Secret Service the FOIA request that

is at issue in the instant case. (Compl., Ex. E, “Freedom of Information Act Request”;

see also Def.’s Mem of P. & A. in Supp. of Def.’s Mot. for Summ. J. (“Def.’s Mem”),

“Decl. of Alvin T. Smith” (“Smith Decl.”) ¶ 5.) 4 The introduction to Plaintiff’s FOIA
request read:

                Petitioner, upon information and belief that agent, Paul
                Foster, of the United States Secret Service; Sgt[.] Chastain,
                Sgt. Cappelluti, Dets. Sopia, Ulloa, Flores, Reed, Agallianos
                and Novarro, of the Waukegan Police Dept.; Michael J.
                Waller, State[’]s Attorney for Lake County, Illinois; Judge
3
 The report was written nearly five months prior to Plaintiff’s arrest for the drug trafficking offense.
4
  The undated FOIA request that is attached to the Complaint as Exhibit E is presumably the request
Plaintiff submitted to the Secret Service on May 18, 2010. According to Alvin T. Smith, Deputy
Director of the United States Secret Service, the Secret Service received this request on August 25,
2010, “and its supporting documentation appeared to be in response to its prior request for additional
information regarding the plaintiff’s earlier FOI/PA requests . . . [which] had been administratively
closed after the information requested from Plaintiff by the [Secret Service] was not timely provided.”
(Smith Decl. ¶ 5; see id., Ex. A, “Letter from Craig W. Ulmer, Special Agent in Charge, Freedom of
Information & Privacy Acts Officer, U.S. Secret Service, dated April 23, 2010,” at 1.) Upon receipt of
the request via facsimile on August 25, 2010, “the [Secret Service] assigned [it] a new file number,
20100679 – the file number giving rise to the instant litigation.” (Smith Decl. ¶ 5; see id., Ex. B
“Letter from Craig W. Ulmer dated September 9, 2010,” at 1.)

                                                   3
               Fred Foreman, of the nineteenth judicial district of Lake
               County, Illinois; Silas Peppel, and other, yet to be disclosed,
               governmental actors, Jane and John Doe’s have manifestly
               engaged in a “scheme or artifice” to imprison petitioner and
               silence objections to criminal misconduct and constitutional
               violations thereby, among other wrongdoing, obstructing
               justice and the administration of justice[.]

(Compl., Ex. E, at 3 (page number designated by the Court).) The request generally

asked for “all information or arrest that resulted from information obtained as a result

of the Carbondale, Illinois police report.” (Compl. ¶ 13; see generally id., Ex. E.) It

also sought specific items, including any documents that the Secret Service maintained

“relating to [Plaintiff] and his alleged involvement in counterfeiting U.S. currency

discovered out of independent investigations and/or as a result of case #20050424008

originating out of Carbondale, Illinois . . . ,” as well as information “about Silas

Peppel[’]s involvement in [Plaintiff’s] criminal case/conviction in Lake County[,]

Illinois because of or in relation to case #20050424008 originating out of Carbondale,

Illinois.” (Id., Ex. E, at 5.)


               B. The Secret Service's Search for Responsive Records

       The Secret Service received Plaintiff’s FOIA request via facsimile on August 25,

2010. (Def.’s Mem. at 4; Smith Decl. ¶ 4.) According to Deputy Director Alvin T.

Smith (“Declarant”), the Secret Service assigned Plaintiff’s FOIA request to the

Criminal Investigation Division (“CID”), which “is the division . . . that plans, reviews,

and coordinates domestic and international criminal investigations, such as those

involving counterfeiting of [U.S. currency]. ” (Id. ¶ 13.) The CID searched the Secret

Service Common Index (“CI”) with respect to Plaintiff’s request, and in so doing,

“perform[ed] computerized searches of information collected in [five] Agency

databases: [1]the Master Central Index (‘MCI’), [2]the Protective Research Information

System Management (‘PRISM’), [3] the Master Personnel System (‘MPS’), [4] the


                                             4
White House Pass Holders and Tradesman (‘WV’) database, and [5] the Event Name

Check (‘EVNAME’) system.” (Id. ¶ 14.) Declarant explains that MCI “is an online

computer system used by Secret Service field offices, protective divisions, and

headquarters offices [and] is the central record keeping system for information in the

investigative and administrative files maintained by the Secret Service.” (Id. ¶ 15.)

“Information concerning individuals about whom the Secret Service maintains records

is indexed in the MCI by name, social security number, and/or date of birth.” (Id.)

PRISM “is the Agency’s database for protective intelligence data.” (Id. ¶ 16.) MPS
“contains organizational and personnel data.” (Id.) WV “contains information related

to individuals with or seeking access to the White House Complex.” (Id.) Lastly,

EVNAM “permits the Agency to determine if it has queried other internal and external

databases such as the MCI, PRISM, the National Crime Information Center, and the

Interstate Identification Index for a specific individual in the last thirty (30) days.”

(Id.) 5

          In regard to Plaintiff’s FOIA request, Secret Service staff first searched the CI

using Plaintiff’s name as a search term (id. ¶ 14) because “[i]nformation provided by

Plaintiff indicated that he believed that the Secret Service had responsive records

because he had been implicated in an alleged counterfeiting scheme that was referred to

the Secret Service for further investigation by a local law enforcement agency in 2005”

(id. ¶ 11). That search “failed to identify any case files concerning Plaintiff or his

involvement in any alleged counterfeiting scheme.” (Id. ¶ 18.)




5
  According to Declarant, “[i]f the Secret Service maintains records on a particular individual involved
in a criminal investigation” in any of its databases, “a search of that individual’s name and/or personal
identifiers in the CI should result in a list of the file number(s) for the investigative or administrative
file(s) associated with that individual’s name or other personal identifiers.” (Smith Decl. ¶ 17.)
Therefore, Declarant avers, “if the [Secret Service] maintained records on Plaintiff regarding his
alleged involvement in a counterfeiting scheme, a search of the CI should identify the responsive . . .
records.” (Id.)

                                                     5
        On September 20, 2010, the Secret Service informed Plaintiff by letter that its

initial CI search using his name as a search term yielded no records. (Id. ¶ 6; see id.,

Ex. C, “Letter from Craig W. Ulmer dated Sept. 20, 2010,” at 1.) At the Secret

Service’s invitation to “provide more specific information concerning when, where, or

why [he believed he had] come to the attention of, or in contact with the Secret Service

so as to have resulted in the generation of a record . . . ,” (id.), Plaintiff supplemented

his request. 6 On December 20, 2010, the Secret Service informed Plaintiff by letter

that the Secret Service’s search of its main indices yielded no responsive records and

advised him of his right to an administrative appeal. (Id., Ex. E, “Letter from Craig W.

Ulmer dated Dec. 20, 2010.”)

        Plaintiff administratively appealed the Secret Service’s initial determination on

February 16, 2011. (Smith Decl. ¶ 9; see id., Ex. F., “Pl.’s FOIA Appeal.”) In response

to the appeal, the Secret Service took three further steps: first, the agency conducted a

second CI search. (Smith Decl. ¶ 19.) Secret Service staff queried the CI for Plaintiff’s

name, date of birth, social security number, and for “the names of the alleged informer

and counterfeiter,” yet “[n]o responsive records were identified.” (Id.) Second, “the

Secret Service sent Plaintiff’s initial request and appeal to the Resident Agent in

Charge” of the Agency’s Springfield, Illinois office. (Id. ¶ 20.) Both the Resident

Agent in Charge and the Administrative Officer “manually reviewed the office’s

investigative files” (id. ¶ 21) and no records pertaining to Plaintiff or any other aspect

of his specific request for information were found. (Id. ¶ 22.) Third, the Secret Service

contacted the agent to whom the Carbondale police purportedly had referred the alleged

counterfeiting scheme. (Id. ¶ 23.) The agent reported “that he was not personally

maintaining any material concerning investigations he conducted while reporting to the

6
 In a letter dated September 23, 2010, Plaintiff maintained that Peppel “was working with [Secret
Service] Agent Paul Foster, [the] Waukegan police and other yet to be disclosed law enforcement
agencies in order to soften the impact of his involvement” in counterfeiting activity. (Smith Decl., Ex.
D, “Letter to Letita Payne from Pl. dated Sept. 23, 2010,” at 3-5.)

                                                   6
Springfield . . . office.” (Id.) On March 18, 2011, the Secret Service wrote to Plaintiff

to inform him that the administrative appeal process had confirmed the Secret Service’s

initial determination that no responsive records could be located. (Smith Decl., Ex. G,

“Letter from Keith L. Prewitt, Deputy Director, Secret Service, dated Mar. 18, 2011.”)

        On June 26, 2012, after the conclusion of the Secret Service’s administrative

appeal process, Plaintiff filed the instant civil action. (Compl. ¶ 1.) 7 Plaintiff demands

injunctive relief in the form of a court order requiring “the [d]efendants to turn over all

records requested” (id. ¶ 27) and “recovery of all cost[s] in this suit” (id. ¶ 29). 8



                                              II. DISCUSSION

                 A. Summary Judgment in a FOIA Case

        “FOIA cases typically and appropriately are decided on motions for summary

judgment.” Defenders of Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87

(D.D.C. 2009) (collecting cases). 9 The Court grants summary judgment “if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he agency bears the burden

of showing that there is no genuine issue of material fact, even when the underlying

facts are viewed in the light most favorable to the requester.” Weisberg v. Dep’t of

7
  The Clerk of Court received Plaintiff’s complaint and application to proceed in forma pauperis on June 4, 2012.
His application was granted on June 21, 2012, and the Clerk officially entered both documents on the Court’s
electronic docket on June 26, 2012.
8
  Plaintiff also demands “a declaration that the [Secret Service] violated his rights under the
Constitution . . . of the United States,” (Compl. ¶ 26), but that request is not viable in this context.
The FOIA “provides requesters with the potential for injunctive relief only, either to enjoin the
withholding of documents or to compel production of agency records.” Johnson v. Exec. Office for
U.S. Attorneys, 310 F.3d 771, 777 (D.C. Cir. 2002) (citation omitted).
9
 The plaintiff’s demand for a jury trial (Compl. ¶ 28) is denied. “Summary judgment is the procedural
vehicle by which FOIA cases typically are resolved,” Harrison v. Fed. Bureau of Prisons, 681 F. Supp.
2d 76, 80 (D.D.C. 2010) (citation omitted), and there is no reason why this case cannot be resolved on
summary judgment. See Skinner v. U.S. Dep’t of Justice, 744 F. Supp. 2d 185, 189 n.1 (D.D.C. 2010).

                                                         7
Justice, 705 F.2d 1344, 1350 (D.C. Cir. 1983). To prevail in a FOIA case, “the

defending agency must prove that each document that falls within the class requested

either has been produced, is unidentifiable, or is wholly exempt from the [FOIA’s]

inspection requirements.” Founding Church of Scientology of Wash., D.C., 610 F.2d

824, 837 (D.C. Cir. 1979) (quoting Nat’l Cable Television Ass’n v. FCC, 479 F.2d 183,

186 (D.C. Cir. 1973)).

         “When, as here, responsive records are not located, an agency is entitled to

summary judgment if it establishes ‘beyond material doubt [ ] that it conducted a search

reasonably calculated to uncover all relevant documents.’” Blunt-Bey v. U.S. Dep’t of

Justice, 612 F. Supp. 2d 72, 74 (D.D.C. 2009) (quoting Weisberg, 705 F.2d at 1351);

see Ancient Coin Collectors Guild v. U.S. Dep’t of State, 641 F.3d 504, 514 (D.C. Cir.

2011) (stating that an agency “fulfills its obligations under FOIA if it can demonstrate

beyond material doubt that its search was reasonably calculated to uncover all relevant

documents”). To this end, “the court may rely on a reasonably detailed affidavit,

setting forth the search terms and the type of search performed, and averring that all

files likely to contain responsive materials (if such records exist) were searched.”

Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321, 326 (D.C. Cir. 1999) (citations,

internal quotation marks and brackets omitted); Steinberg v. Dep’t of Justice, 23 F.3d

548, 552 (D.C. Cir. 1994) (stating that affidavits or declarations must describe “what

records were searched, by whom, and through what processes”). In the absence of

contrary evidence, such affidavits or declarations are sufficient to demonstrate an

agency’s compliance with the FOIA. Perry v. Block, 684 F.2d 121, 127 (D.C. Cir.

1982).



                                              8
      If the record “leaves substantial doubt as to the sufficiency of the search,

summary judgment for the agency is not proper.” Truitt v. Dep’t of State, 897 F.2d 540,

542 (D.C. Cir. 1990). However, “the [mere] fact that a particular document was not

found does not demonstrate the inadequacy of a search.” Boyd v. Criminal Div. of U.S.

Dep’t of Justice, 475 F.3d 381, 390-91 (D.C. Cir. 2007) (citations omitted); see Moore

v. Aspin, 916 F. Supp. 32, 35 (D.D.C. 1996) (“The issue in a FOIA case is not whether

the [agency’s] searches uncovered responsive documents, but rather whether the

searches were reasonable.”).


             B. Analysis

      Plaintiff opposes Defendant’s summary judgment motion on the ground that

“questions surrounding the steps taken by the Secret Service in its attempts to obtain

records responsive to [his FOIA] request create a genuine issue of material fact making

summary judgment inappropriate.” (Pl.’s Resp. to Def.’s Mot. for Summ. J. (“Pl.’s

Opp’n”) at 2.)

      Plaintiff’s first objection arises from a misreading of Declarant’s description of

the EVNAME database. Declarant avers that an EVNAME search “permits the Agency
to determine if it has queried other internal and external databases such as the MCI,

PRISM, the National Crime Information Center, and the Interstate Identification Index

for a specific individual in the last thirty (30) days.” (Smith Decl. ¶ 16.) However,

Plaintiff apparently reads this statement to mean that “the Common Index system only

searches [MCI, PRISM, MPS, WV and EVNAME] databases for information on

individuals that ha[d] been previously checked by the Secret Service in the last

THIRTY (30) days.” (Pl.’s Opp’n at 7 (emphasis added).) Because the information

that Plaintiff seeks “dates as far back as April 23, 2005”—long before the Secret

Service searched for information responsive to Plaintiff’s August 25, 2010, FOIA

                                            9
request—Plaintiff asserts that searching the CI “was inappropriate.” (Id. at 8.) Plaintiff

is clearly mistaken under the plain language of the declaration. As Declarant describes

the databases at issue, the 30-day limit applies the EVNAME system, not the CI, and

the EVNAME system only indicates whether a query of other databases was made

within the relevant period. When properly understood, Declarant’s description of the

EVNAME database raises no question of material fact about the appropriateness of the

Secret Service’s CI query.

       Plaintiff’s second objection is rooted in his belief that the Secret Service may
have once stored responsive records at a now-shuttered Secret Service facility in

Belleville, Illinois, and that those records either were not transferred to the Springfield

office that was the locus of the agency’s additional manual records search or were

somehow not retrieved during the manual search. Plaintiff focuses on the fact that

Agent Foster, to whom the Carbondale Police Department supposedly referred the

counterfeiting matter, had been “assigned to the Secret Service[’]s field office in

Belleville . . . and that said office is now closed.” (Pl.’s Opp’n at 9.) Plaintiff faults

the Secret Service for its failure to “confirm that all the documents from the defunct

Belleville, Illinois Secret Service field office were sent to the Springfield[,] Illinois

Resident Office,” and he deems it “unreasonable to assume . . . that the integration of

documents from the Belleville, Illinois Secret Service field office to the Springfield,

Illinois Resident Office was done by one person or that all the documents from the

Belleville, Illinois field office stayed at the Springfield[,] Illinois Resident Office.”

(Id. at 9-10.) Plaintiff also opines that “[a] computerized search of records responsive

to [his FOIA] request at the Springfield[,] Illinois Resident Office would [have] been a

more appropriate approach.” (Id. at 10.)

       Nothing in the record of this case indicates that the defunct Belleville field office

ever maintained any records responsive to Plaintiff’s FOIA request, much less that the

integration of any such records into the Springfield office’s recordkeeping system was

                                             10
mishandled once the Belleville office closed. In any event, speculative assertions such

as these have no bearing on the adequacy of the agency’s search. See Concepción v.

FBI, 606 F. Supp. 2d 14, 30 (D.D.C. 2009) (“[S]peculation as to the existence of

additional records . . . does not render the searches inadequate.”). Plaintiff also fails to

recognize that, according to the Secret Service’s supporting declaration, a computerized

records search was undertaken with respect to the agency’s entire inventory of

documents and that no responsive records were found in any office. (Def.’s Mem,

“Smith Decl.,” ¶¶ 12-23.) This representation is accorded a presumption of good faith
that Plaintiff’s conjecture as to the possible location and existence of allegedly missing

records is insufficient to rebut. See Vento v. IRS, 714 F. Supp. 2d 137, 145 (D.D.C.

2010) (finding that the plaintiffs’ speculation that other documents exist did not rebut

presumption of good faith accorded to agency’s declaration).

        Plaintiff’s final argument regarding the inadequacy of the Secret Service’s

document search is based on other documents that Plaintiff received in response to a

similar FOIA request made to a different agency. Plaintiff argues that, because the

Drug Enforcement Administration (“DEA”) found responsive documents, the Secret

Service “has not made a good faith effort to obtain records and are withholding

records.” (Pl.’s Opp’n at 13.) 10 But none of the records that Plaintiff received from the

DEA references any Secret Service investigation into counterfeiting or otherwise. And

it is well established that the existence of records maintained by another agency is not

dispositive of either the issue of the adequacy of an agency’s search or the question of

its good faith. See Harrison v. Fed. Bureau of Prisons, 681 F. Supp. 2d 76, 85 n.6

(D.D.C. 2010) (rejecting requester’s argument that agency’s failure to produce a

10
  In his request to the DEA, Plaintiff sought “any and all documents and communications agent Paul
Foster had . . . relating to [the plaintiff] and his alleged involvement in counterfeiting U.S. currency
discovered out of independent investigation and/or as a result of case # 20050424008 originating out of
Carbondale, Illinois.” (Pl.’s Opp’n. at 13.) The DEA responded by providing Plaintiff with copies of
local police reports regarding Plaintiff’s narcotics arrest. (Id., Ex. F, “Letter from Katherine L. Myrick
dated October 22, 2012.”)

                                                    11
particular record is evidence of bad faith); Accuracy in Media, Inc. v. NTSB, No. 03-cv-

0024, 2006 WL 826070, at *8 (D.D.C. March 29, 2006) (finding that plaintiff’s

showing of omitted documents “does not mean that they exist now or that the agency

has possession of them”); see also Chambers v. U.S. Dep’t of the Interior, 568 F.3d

998, 1003 (D.C. Cir. 2009) (noting that substantial weight traditionally is accorded to

agency affidavits in FOIA “adequacy of search” cases). Indeed, “particular documents

may have been accidentally lost or destroyed, or a reasonable and thorough search may

have missed them”; thus, courts have long held that “the adequacy of a FOIA search is
generally determined not by the fruits of the search, but by the appropriateness of the

methods used to carry out the search.” Iturralde v. Comptroller of Currency, 315 F.3d

311, 315 (D.C. Cir. 2003) (citing Steinberg, 23 F.3d at 551).

       This is not to say that Plaintiff’s showing of the existence of responsive records

is entirely irrelevant; to be sure, “a court may place significant weight on the fact that a

records search failed to turn up a particular document in analyzing the adequacy of a

records search” in certain circumstances. See, e.g., id. at 315 (discussing inadequate

search FOIA cases in which an agency neglected “to search particular offices or files

where the document might well have been found” ; “failed or refused to interview

government officials for whom there was strong evidence that they might have been

helpful in finding the missing documents” ; “ignored indications in documents found in

its initial search that there were additional responsive documents elsewhere”; or ignored

evidence “that . . . there was reason to believe” that responsive records existed in its

files (citations omitted)). But no such circumstances are present here. Taken at its

word, the Secret Service twice searched agency-wide computer databases; conducted a

manual search of its Springfield, Illinois, office; interviewed the Secret Service agent

who allegedly received copies of records from the Carbondale police; and sought

additional information from Plaintiff in order to address, rather than ignore, the

Carbondale police report that Plaintiff had appended to his FOIA request. (Smith Decl.

                                             12
¶¶ 7, 12-23). This effort clearly meets the criteria for an adequate search, and

Plaintiff’s “[m]ere speculation that as yet uncovered documents may exist does not

undermine the finding that the agency conducted a reasonable search for them.”

Iturralde, 315 F.3d at 316 (internal quotations and citations omitted).



                                   III. CONCLUSION

      To satisfy the FOIA, an agency need only adequately describe the scope and

methods of its searches and demonstrate that the places most likely to contain
responsive materials were searched. See Davidson v. Envtl. Prot. Agency, 121 F. Supp.

2d 38, 39 (D.D.C. 2000). The Court finds that the Secret Service has met that burden in

this case. There is no genuine issue of material fact as to the agency’s compliance with

the FOIA; accordingly, Defendant is entitled to judgment as a matter of law and its

motion for summary judgment will be GRANTED. An Order accompanies this

Memorandum Opinion.




DATE: August 16, 2013
                                                 Ketanji Brown Jackson
                                                 Ketanji Brown Jackson
                                                 United States District Judge




                                            13